DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 7/18/2022. Claim 1 has been amended, and claim 7 has been added. Claims 1–7 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments and remarks filed on 7/18/2022 do not address the claim interpretations under § 112(f) of certain claim elements. Accordingly, the § 112(f) interpretations are maintained. 

Applicant’s amendments filed on 7/18/2022 render the § 102 rejections of claims 1, 2, and 4 moot. Accordingly, the § 102 rejections are withdrawn.

Applicant’s arguments and amendments filed on 7/18/2022 in regards to the previous § 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a detection unit,” “a recognition unit,” “a moving control unit,” and “an instruction unit” in claims 1–6. 
The corresponding structure described in the specification (referring to the PGPUB for citation purposes) as performing the claimed function at least includes:
Detection unit: “[An] external sensor group … [including] cameras, radars, and LIDARS.” ¶ 32;
Recognition unit: “A control unit (ECU) 17.” ¶ 33. “A recognition unit (17, S12) [i.e., an ECU may function as a recognition unit].” ¶ 72; see also FIG. 1;
Moving control unit: “A control unit (ECU) 17.” ¶ 33; see also FIG. 2. “A moving control unit (17, S16) [i.e., an ECU may function as a moving control unit].” ¶ 75; see also FIG. 1; and
Instruction unit: “A control unit (ECU) 17.” ¶ 33; see also FIG. 2. “An instruction unit (17, S102) [i.e., an ECU may function as an instruction unit].” ¶ 75; see also FIG. 1. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, and 7 are rejected under § 103 as being unpatentable over Greenwood (US20190161118A1) in view of Ferrin et al. (US8275491B2; from here on referred to as Ferrin) and in view of Dudar (US20180047293A1).
As to claim 1, Greenwood discloses an electric self-traveling trailer capable of performing automatic following traveling to a towing vehicle without mechanical connection, comprising:
	a detection unit configured to detect a peripheral situation (“The processor may be configured to receive data from one or more sensors. The processor may process the data from said one or more sensors to identify the parking location indicator [i.e., one or more sensors is analogous to a detection unit].” ¶ 13.);
	a recognition unit configured to recognize a parking space based on a detection result of the detection unit (“The processor may process the data from said one or more sensors to identify the parking location indicator [i.e., a processor is analogous to a recognition unit].” ¶ 13.);
	a moving control unit configured to move the trailer, which is not mechanically connected to the towing vehicle, to the parking space (“The ECU 253 controls the remote vehicle 250 to follow the target route R …. The parking assist controller 204 can thereby facilitate reversing the self-propelled trailer 250 to the target position PTAR [i.e., the ECU is analogous to a moving control unit].” ¶ 144; see also FIG. 12.); and
	wherein the towing vehicle follows the trailer which is controlled by the moving control unit to move to the parking space (“The guidance module 36C implements a geometric algorithm to generate the target route R.” ¶ 102. “The steering angle θ of the towing vehicle 2 is controlled to maintain a travel direction of the towed vehicle 3 substantially coincident with a target trailer travel direction while reversing along said target route R.” ¶ 104; see also FIG. 5).
	Greenwood fails to explicitly disclose a moving control unit configured to move the trailer without instructions from the towing vehicle.
	However, Ferrin teaches a moving control unit configured to move the trailer without instructions from the towing vehicle (“The leader 2 may back the follower vehicle 4 in a manner akin to backing a trailer.” Col. 4, ll. 22–24. That is, the follower vehicle is analogous to a trailer. “The follower vehicle 4 may be completely autonomous …. The direction control system 16 [i.e., a moving control unit] may be used to automatically select a travel direction for the follower vehicle 4.” Col. 4, ll. 29–33. That is, the follower vehicle (i.e., trailer) may move autonomously; i.e., without instructions from a towing vehicle.).
	Greenwood discloses a moving control unit configured to move a trailer, which is not mechanically connected to a towing vehicle, to a parking space. Ferrin teaches a moving control unit configured to move the trailer without instructions from the towing vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Greenwood with the feature of: a moving control unit configured to move the trailer without instructions from the towing vehicle, as taught by Ferrin, because this feature is useful as it eliminates the need for any input or communication from either a towing vehicle or an operator to control the trailer. 
	The combination of Greenwood and Ferrin fails to explicitly disclose an instruction unit configured to transmit, to the towing vehicle, a following instruction which instructs the towing vehicle to follow the trailer.
	However, Dudar teaches an instruction unit provided on a rear vehicle which instructs a lead vehicle to follow the rear vehicle (“The vehicle platooning system 105 determines whether it should make the rear vehicle the temporary lead vehicle while the platoon is moving in the reverse direction … If the processor 120 determines that the rear vehicle is equipped to serve as the temporary lead vehicle [i.e., the processor determines if the rear vehicle is equipped with an instruction unit], the process 500 may proceed to block 520.” ¶ 29. See also ¶¶ 15–18 and FIG. 2, which discuss the structure a platooning system 105 (i.e., an instruction unit). “At block 520, the vehicle platooning system 105 transfers control of the platoon to the rear vehicle.” ¶ 30. See also FIG. 4, which showcases the rear vehicle controlling lead vehicles, and FIG. 5., which describes the control method in detail.).
	Greenwood discloses a moving control unit configured to move a trailer, which is not mechanically connected to a towing vehicle, to a parking space; and an instruction unit configured to transmit, to the towing vehicle, a following instruction which instructs the towing vehicle to follow the trailer to a parking space. Ferrin teaches a moving control unit configured to move the trailer without instructions from the towing vehicle. Dudar teaches an instruction unit provided on a following vehicle which instructs the towing vehicle to follow the following vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Greenwood and Ferrin with the feature of: an instruction unit provided on a following vehicle which instructs the towing vehicle to follow the following vehicle, as taught by Derrin, because it is a useful feature for moving a group of vehicles (e.g., a trailer and a towing vehicle) in a reverse direction as to maneuver into a parking space. 

As to claim 2, Greenwood discloses wherein the following instruction includes an operation instruction for urging a driver of the towing vehicle to perform an advance/retreat operation of the towing vehicle (“The guidance module 136C is provided to assist in guiding the host vehicle 102, for example to reverse the host vehicle 102 from a current position PCUR to a target position PTAR …. It will be understood that the guidance module 136C could also be used to drive the host vehicle 102 into a target parking position while travelling in a forward direction.” ¶ 130. A parking operation may include both forward and reverse movement (i.e., advance/retreat operations).).

As to claim 4, Greenwood discloses wherein the following instruction includes a control instruction for instructing the towing vehicle to perform automatic steering of the towing vehicle (“The steering angle θ of the towing vehicle 2 is controlled to maintain a travel direction of the towed vehicle 3 substantially coincident with a target trailer travel direction while reversing along said target route R [i.e., the towing vehicle is controlled to steer automatically as to follow the trailer].” ¶ 104; see also FIG. 5.).

As to claim 7, Greenwood discloses an electric self-traveling trailer capable of performing automatic following traveling to a towing vehicle without mechanical connection, comprising:
	a sensor configured to detect a peripheral situation (“The processor may be configured to receive data from one or more sensors. The processor may process the data from said one or more sensors to identify the parking location indicator.” (Emphasis added.) ¶ 13.); 
	a controller provided on the trailer, including at least one processor and at least one storage device (“The ECU 253 [i.e., the controller provided on the trailer] controls the remote vehicle 250 to follow the target route R …. The parking assist controller 204 can thereby facilitate reversing the self-propelled trailer 250 to the target position PTAR.” ¶ 144; see also FIG. 12.) and configured to:
	recognize a parking space based on a detection result of the sensor (“The processor may process the data from said one or more sensors to identify the parking location indicator [i.e., a processor is analogous to a recognition unit].” ¶ 13.); and
	move the trailer, which is not mechanically connected to the towing vehicle, to the parking space (“The ECU 253 controls the remote vehicle 250 to follow the target route R …. The parking assist controller 204 can thereby facilitate reversing the self-propelled trailer 250 to the target position PTAR.” ¶ 144; see also FIG. 12.); and
	wherein the towing vehicle follows the trailer which is controlled by the controller to move to the parking space (“The guidance module 36C implements a geometric algorithm to generate the target route R.” ¶ 102. “The steering angle θ of the towing vehicle 2 is controlled to maintain a travel direction of the towed vehicle 3 substantially coincident with a target trailer travel direction while reversing along said target route R.” ¶ 104; see also FIG. 5).
	Greenwood fails to explicitly disclose moving the trailer without instructions from the towing vehicle.
	However, Ferrin teaches moving the trailer without instructions from the towing vehicle (“The leader 2 may back the follower vehicle 4 in a manner akin to backing a trailer.” Col. 4, ll. 22–24. That is, the follower vehicle is analogous to a trailer. “The follower vehicle 4 may be completely autonomous …. The direction control system 16 [i.e., a controller] may be used to automatically select a travel direction for the follower vehicle 4.” Col. 4, ll. 29–33. That is, the follower vehicle (i.e., trailer) may move autonomously; i.e., without instructions from a towing vehicle.).
	Greenwood discloses moving a trailer, which is not mechanically connected to a towing vehicle, to a parking space. Ferrin teaches moving a trailer without instructions from the towing vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Greenwood with the feature of: moving the trailer without instructions from the towing vehicle, as taught by Ferrin, because this feature is useful as it eliminates the need for any input or communication from either a towing vehicle or an operator to control the trailer. 
	The combination of Greenwood and Ferrin fails to explicitly disclose a controller configured to transmit, to the towing vehicle, a following instruction which instructs the towing vehicle to follow the trailer.
	However, Dudar teaches a controller configured to transmit, to the towing vehicle, a following instruction which instructs the towing vehicle to follow the trailer (“The vehicle platooning system 105 determines whether it should make the rear vehicle the temporary lead vehicle while the platoon is moving in the reverse direction … If the processor 120 determines that the rear vehicle is equipped to serve as the temporary lead vehicle [i.e., the processor determines if the rear vehicle is equipped with an instruction unit], the process 500 may proceed to block 520.” ¶ 29. See also ¶¶ 15–18 and FIG. 2, which discuss the structure a platooning system 105 (i.e., an instruction unit). “At block 520, the vehicle platooning system 105 transfers control of the platoon to the rear vehicle.” ¶ 30. See also FIG. 4, which showcases the rear vehicle controlling lead vehicles, and FIG. 5., which describes the control method in detail.).
	Greenwood discloses moving a trailer, which is not mechanically connected to a towing vehicle, to a parking space. Ferrin teaches moving a trailer without instructions from the towing vehicle. Dudar teaches a controller configured to transmit, to the towing vehicle, a following instruction which instructs the towing vehicle to follow the trailer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Greenwood and Ferrin with the feature of: a controller configured to transmit, to the towing vehicle, a following instruction which instructs the towing vehicle to follow the trailer, as taught by Dudar, because it is a useful feature for moving a group of vehicles (e.g., a trailer and a towing vehicle) in a reverse direction as to maneuver into a parking space. 

Claim 3 is rejected under § 103 as being unpatentable over Greenwood, in view of Ferrin, and in view of Dudar as applied to claim 1, further in view of Ghneim et al. (US20170073005A1); from here on referred to as Ghneim. 

As to claim 3, the combination of Greenwood, Ferrin, and Dudar fails to explicitly disclose wherein the following instruction includes an operation instruction for urging a driver of the towing vehicle to steer the towing vehicle.
However, Ghneim teaches wherein the following instruction includes an operation instruction for urging a driver of the towing vehicle to steer the towing vehicle (“The backing maneuver illustrates several instances of a vehicle 12 and trailer 14 being reversed toward a final parking spot 72 [i.e., a towing vehicle may follow a trailer during a parking operation] …. A first steering direction and steering magnitude recommendation may be made to the driver of the vehicle 12 at instance C prompting the driver to turn the steering device 23 (e.g., steering wheel) in a clockwise direction at a determined magnitude [i.e., an operation instruction for urging a driver of the towing vehicle to steer the towing vehicle is taught].” ¶ 16; see also FIG. 3.).
Greenwood discloses a moving control unit configured to move a trailer, which is not mechanically connected to a towing vehicle, to a parking space; and an instruction unit configured to transmit, to the towing vehicle, a following instruction which instructs the towing vehicle to follow the trailer to a parking space. Ferrin teaches a moving control unit configured to move the trailer without instructions from the towing vehicle. Dudar teaches an instruction unit provided on a following vehicle which instructs the towing vehicle to follow the following vehicle. Ghneim teaches wherein the following instruction includes an operation instruction for urging a driver of the towing vehicle to steer the towing vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Greenwood, Ferrin, and Dudar and include the feature of: wherein the following instruction includes an operation instruction for urging a driver of the towing vehicle to steer the towing vehicle, as taught by Ghneim, because it is a well-known and useful feature for aiding a driver to know when and where to steer in order to perform a successful parking operation. 

Claim 5 is rejected under § 103 as being unpatentable over Greenwood, in view of Ferrin, and in view of Dudar as applied to claim 1, further in view of Abdel-Rahman et al. (US20200391562A1); from here on referred to as Abdel.

As to claim 5, Greenwood discloses ending the transmission of the following instruction during movement of the trailer to the parking space (“The parking assist system 1 may be configured to stop the towing vehicle 2. This control strategy may provide an additional safety requirement for the movement to cease in the event of an unsafe condition arising [i.e., stopping the trailer during a parking operation is analogous to ending the transmission of the following instruction].” ¶ 124.)
	The combination of Greenwood, Ferrin, and Dudar fails to explicitly disclose identifying a separation condition between the towing vehicle and the trailer being satisfied.
	However, Abdel teaches identifying a separation condition between the towing vehicle and the trailer being satisfied (“Based on detecting the partial detachment condition, the processing device is configured to … [control] operation of the vehicle [i.e., a separation condition between the towing vehicle and the trailer may be determined to be satisfied].” ¶ 3.). 
	Greenwood discloses ending the transmission of the following instruction during movement of the trailer to the parking space; a moving control unit configured to move a trailer, which is not mechanically connected to a towing vehicle, to a parking space; and an instruction unit configured to transmit, to the towing vehicle, a following instruction which instructs the towing vehicle to follow the trailer to a parking space. Ferrin teaches a moving control unit configured to move the trailer without instructions from the towing vehicle. Dudar teaches an instruction unit provided on a following vehicle which instructs the towing vehicle to follow the following vehicle. Abdel teaches identifying a separation condition between the towing vehicle and the trailer being satisfied
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Greenwood, Ferrin, and Dudar and include the feature of: identifying a separation condition between the towing vehicle and the trailer being satisfied, as taught by Abdel, because this feature improves safety by ending the following of the towing vehicle to the trailer if an excessive separation occurs.
	The combination of Greenwood, Ferrin, Dudar and Abdel fails to explicitly disclose ending the transmission of the following instruction if a separation condition is satisfied.
	However, it would have been obvious to one of ordinary skill in the art to modify the combination of Greenwood, Ferrin, Dudar, and Abdel to include this feature because Greenwood contemplates ending transmission of the following instruction to avoid unsafe conditions, and Abdel teaches identifying a separation condition between a towing vehicle and a trailer, which is an example of an unsafe condition.

Claim 6 is rejected under § 103 as being unpatentable over Greenwood, in view of Ferrin, and in view of Dudar as applied to claim 1, further in view of Kim (US20180162384A1).

As to claim 6, Greenwood discloses if a position adjustment instruction is received from the towing vehicle, the moving control unit adjusts a parking position of the trailer in correspondence with the position adjustment instruction (“The user can adjust or refine the position of the target position PTAR [i.e., the parking position—that is, PTAR—may be adjusted].” ¶ 97. “The ECU 253 controls the remote vehicle 250 to follow the target route R …. The parking assist controller 204 can thereby facilitate reversing the self-propelled trailer 250 to the target position PTAR [i.e., the ECU is analogous to a moving control unit, and the moving control unit adjusts a parking position of the trailer to the adjusted PTAR].” ¶ 144; see also FIG. 12),
	The combination of Greenwood, Ferrin, and Dudar fails to disclose adjusting a parking position after the movement to the parking space.
	However, Kim teaches adjusting a parking position after the movement to the parking space (“When the realignment of the vehicle is required, the processor 180 may be configured … to realign the vehicle without requiring user input or user operation of the vehicle (S180) [i.e., a parking position may be adjusted after movement to the parking space].” ¶ 39; see also FIG. 3.).
	Greenwood discloses adjusting a parking position of a trailer in correspondence with a position adjustment instruction; a moving control unit configured to move a trailer, which is not mechanically connected to a towing vehicle, to a parking space; and an instruction unit configured to transmit, to the towing vehicle, a following instruction which instructs the towing vehicle to follow the trailer to a parking space. Ferrin teaches a moving control unit configured to move the trailer without instructions from the towing vehicle. Dudar teaches an instruction unit provided on a following vehicle which instructs the towing vehicle to follow the following vehicle. Kim teaches adjusting a parking position after moving to a parking to a parking space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Greenwood, Ferrin, and Dudar and include the feature of adjusting a parking position after the movement to the parking space, as taught by Kim, because it is a useful feature for ensuring that the parking position of the trailer is correct even after the parking maneuver has been executed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668